Citation Nr: 1721032	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to June 9, 2016, and an initial rating in excess of 20 percent from June 9, 2016, for left lower extremity radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 15, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.  

This matter is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for left lower extremity radiculopathy and assigned a noncompensable rating effective January 29, 2009, and which denied a TDIU.  The Veteran appealed for a higher rating.  In an August 2010 rating decision, the RO granted a 10 percent rating for the left extremity radiculopathy, effective January 29, 2009; the Veteran continued his appeal for a higher rating.  

The Board previously remanded this case to the RO in June 2014 for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  The Board finds that the RO substantially complied with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2016 rating decision, the RO granted a 20 percent rating for the left lower extremity radiculopathy, effective June 9, 2016, and granted a TDIU, effective June 15, 2016; the Veteran continued his appeal for a higher rating for the radiculopathy before and after June 9, 2016, and for a TDIU before June 15, 2016.  

As noted in the Board's June 2014 remand, the issue of a separate evaluation for a voiding dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  From the effective date of service connection in January 2009 until November 10, 2012, the Veteran's left lower extremity radiculopathy is productive of mild incomplete paralysis; moderate incomplete paralysis is not shown by the evidence.

2.  For the period beginning November 10, 2012, the Veteran's left lower extremity radiculopathy is manifested by moderate incomplete paralysis; moderately severe or severe incomplete paralysis is not shown by the evidence. 

3.  From March 11, 2015, and no earlier, the Veteran's service-connected disabilities are reasonably shown to be of such nature and severity as to prevent him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy from January 29, 2009 to November 10, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial 20 percent rating, and no higher, for left lower extremity radiculopathy from November 10, 2012 to June 9, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy from June 9, 2016 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2016). 

4.  The criteria for a TDIU from March 11, 2015 have been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 C.F.R. § 3.159 (2016); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claims for an increased evaluation for the left lower extremity radiculopathy and for a TDIU before June 15, 2016 arise from disagreement with the initial disability ratings and effective dates that were assigned.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, VA Vocational Rehabilitation records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with several VA examinations in June 2009, March 2010, November 2012, April 2015, and June 2016.  The examination reports note the Veteran's medication history and pertinent clinical findings sufficient to evaluate the left lower extremity radiculopathy under governing rating criteria, and are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) .   

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, nor have they argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained which would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Ratings for Left Lower Extremity Radiculopathy

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
  
The Veteran contends that his service-connected left lower extremity radiculopathy warrants an increased disability rating.  The Veteran's left lower extremity radiculopathy is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent rating has been assigned, effective June 9, 2016.  From the effective date of service connection in January 29, 2009 until June 9, 2016, the Veteran's left lower radiculopathy is evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8521, which pertains to paralysis of the external popliteal nerve (common peroneal), mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, and severe incomplete paralysis warrants a 30 percent disability rating.  A 40 percent disability rating is warranted for complete paralysis, where there is a foot drop and slight droop of the first phalanges of all toes, the person cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of the foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes.  See 38 C.F. R. § 4.12a, Diagnostic Code 8521.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 'note' at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

With respect to the assignment of a particular diagnostic code herein, it is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532.  

Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Here, the RO in an August 2016 rating decision changed the diagnostic code under which the Veteran's left lower extremity radiculopathy was evaluated, from Diagnostic Code 8521 (external popliteal nerve) to Diagnostic Code 8520 (sciatic nerve).  The Board finds that the change in Diagnostic Code has not prejudiced the Veteran because Diagnostic Code 8520 is more appropriate to the symptomatology and diagnosis of the Veteran's left lower extremity radiculopathy, and because the change in assignment to Diagnostic Code 8520 did not result in a reduction of the Veteran's benefits.  In the June 2009 VA examination, the examiner reported that the Veteran had developed pain and numbness in the left lower extremity since 2007.  "This is described as intense shooting electrical-type pain radiating from the left hip and buttock into the left thigh and calf, into the left foot.  He also describes numbness per instep and medial left calf."  Such symptoms described in the examination are more characteristic of a sciatic nerve condition, i.e., a syndrome characterized by pain radiating from the back into the buttock and along the posterior or lateral aspect of the lower limb, it is most often caused by protrusion of a low lumbar intervertebral disk.  See Dorland's Illustrated Medical Dictionary, 353 (32nd ed. 2012).  Further, evaluating the Veteran's symptoms in the left lower extremity under both codes 8520 and 8521 would violate the rule against pyramiding as they are overlapping.  It is also noteworthy that Code 8520 affords potentially higher ratings than Code 8521.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's left lower extremity radiculopathy is rated at 10 percent for January 29, 2009 to June 9, 2016, and 20 percent thereafter.  After careful consideration of the evidence, the Board finds that the Veteran's disability is manifested by no more than mild incomplete paralysis of the left lower extremity for the period beginning January 29, 2009 to November 10, 2012, and is manifested by no more than moderate incomplete paralysis from November 10, 2012,.  

In the September 15, 2009 rating decision, the RO awarded the Veteran service connection for his left lower radiculopathy as a noncompensable rating effective January 29, 2009.  In November 2008, a private electrodiagnostic test (EMG) was performed, showing no evidence of peripheral neuropathy or radiculopathy in either lower extremity.  On a June 2009 VA examination, the examiner noted left lower abnormalities of the Veteran's entire foot, medial calf and ankle as decreased sensation with touch.  The Veteran was observed as having a wide-spaced, antalgic gait.  Reflexes were "normal" (2+) at the knee and hypoactive (1+) at the ankle.  There was no muscle atrophy or abnormal muscle tone.  A straight leg raising test was positive for radiculopathy.  

On a March 2010 VA examination, the examiner reported that "there is some mild limp and staggering or ataxia noted as he walked slowly."  Deep tendon reflexes in the lower extremity, at the patella and the Achilles, were "2/4+" and equal bilaterally; with augmentation they were somewhat enhanced, but equal bilaterally.  The examiner found "peripheral neuropathy involving primarily the right leg but to a lesser degree the left leg."  Concerning the left leg, the Veteran had decreased light touch sensation as well as pinprick sensation and vibratory sensation involving the lateral aspect of the leg from the knee down to and including the foot.  The remainder of the neurological examination was within normal limits.  Subsequently, the RO assigned a 10 percent rating for the left lower radiculopathy, effective January 29, 2009, finding that the Veteran's symptoms were mild.  

On a February 2011 VA spine examination, the Veteran was observed "with a somewhat stiff wide-base gait."  He was able to walk on his tiptoes without apparent difficulty; however, when he was asked to walk on his heels, he complained of weakness in the left ankle.  A straight leg raising test was negative.  Deep tendon reflexes were "normal" (2+) overall.  Peripheral sensation was normal.  It was difficult to ascertain, but the examiner asserted that there was weakness of dorsiflexion of equal intensity of both ankles.  Otherwise, the examination was normal.  

A rating in excess of 10 percent is not warranted prior to November 10, 2012, considering the mild symptomatology observed by the examiners.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  For example, muscle impairment and strength is not shown to be abnormal.  Reflexes, with one slight exception, were normal.  Sensation was the primary and abnormal finding, but it was not shown to be absent; rather there was diminished sensation.  The Veteran could walk, albeit with an antalgic gait.  In short, the Board concludes that such findings demonstrate no more than mild incomplete paralysis.  

On a November 10, 2012 VA examination, the Veteran's muscle strength testing was normal ("5/5" for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension).  There was no muscle atrophy.  Reflexes were "normal" (2+).  Sensory testing of the bilateral lower extremities revealed decreased sensation to light touch (dermatome) in the left foot/toes; the upper anterior thighs, thighs/knees, and lower legs/ankles were all "normal."  A straight leg raising test was positive for radiculopathy.  He was reported to have severe, intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  The Veteran reported his "legs become tingly."  He also stated he had, "pain in his left leg from foot to upper back and calf, then up to buttock."  The examiner concluded there was mild incomplete paralysis of the external popliteal nerve (and that the sciatic nerve was not affected).  In light of such findings, and based on 38 C.F.R. § 4.124a, Diagnostic Code 8520, the Board finds that this evidence supports a 20 percent rating for moderate incomplete paralysis effective November 10, 2012 (the date of the VA examination) for left lower extremity radiculopathy.  The Board acknowledges the examiner's assessment of the disability as mild, but also recognizes that the left lower extremity is manifested by moderate to severe pain and moderate paresthesias/dysesthesias.  As such, it is the Board's judgment that the symptoms more nearly approximate the criteria for a higher rating.  Further, given that the symptoms are shown to be essentially sensory in nature, under 38 C.F.R. 
§ 4.124a, the rating cannot be higher than the rating assigned for the moderate degree, which is 20 percent in this case under Code 8520 (or even under Code 8521).   

VA outpatient records in July 2013 show that the Veteran's knee extension and knee flexion was normal.  There were no sensation complaints.  His gait was unremarkable.  In November 2013, a physician noted the Veteran's lower extremities did not exhibit muscle atrophy.  Range of motion was within normal limits in all major joints.  The Veteran's strength was normal, graded as "5/5."  Vibratory sensation was intact at bilateral great toes.  A straight leg raising test was negative, seated and supine.

On the April 2015 VA examination of the peripheral nerves, the examiner reported that the Veteran had no constant pain.  Intermittent pain was moderate.  It was reported that the paresthesias and/or dysesthesias was moderate and numbness was moderate.  Strength was normal ("5/5") for knee extension, ankle plantar flexion, and ankle dorsiflexion.  Knee reflexes were "normal" (2+), and the ankle reflexes were hypoactive (1+).  Sensory testing of the bilateral lower extremities was "normal", except the foot/toes showed decreased sensation to light touch.  The Veteran had trophic changes described as thickened toenails, and a fungal infection, which were attributed to peripheral neuropathy.  The lower radicular group was normal.  The examiner assessed the Veteran's left lower extremity radiculopathy as manifested by moderately severe incomplete paralysis of the sciatic nerve. 

VA outpatient records in January 2016 show that the Veteran reported that "he has numbness and tingling in his legs and that he also has weakness as well."  The treatment provider noted that the "Patient states that he has difficulty walking up stairs and uneven terrain/cracks in the sidewalks."

On a June 2016 VA spine examination, there was noted "normal" muscle strength for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  Knee reflexes were "normal" (2+); but ankle reflexes were hypoactive (1+).  The sensory testing of the bilateral lower extremities was normal for the upper anterior thighs and thighs/knees, but there was decreased sensation to light touch for the lower legs/ankles and foot/toes.  Trophic changes were described as thickened toenails to great toes bilaterally, which were attributed to peripheral neuropathy.  The Veteran's gait was normal.  The examiner noted the Veteran had radicular pain; pain was not constant-it was mild, intermittent pain.  Paresthesias and/or dysesthesias was moderate, and there was also numbness of the left lower extremity.  The spine examiner assessed the severity of left lower extremity radiculopathy as mild.  Upon the peripheral nerve examination, the examiner stated that there was moderate incomplete paralysis of the Veteran's left lower extremity radiculopathy.  During that examination, the Veteran related having radicular back pain "to left to ankle and to right toes" ever since a few months after the surgery in 2009 (fusion lumbar spine).  The Veteran stated, "he has had theradic [sic] pain to both legs after surgery.  Prior to the surgery back pain only radiated to the right leg."  The examiner noted, "flares occur twice per month but one to two times per week for the past week," with pain rated as 10 out of 10.  The examiner noted the Veteran used a TENS unit as an assistive device for his back and radicular pain.  EMG studies were performed as well in 2016, revealing that the left lower extremity was normal.  

As the foregoing evidence since November 10, 2012 shows, the Veteran's radiculopathy is manifested mainly by decreased sensation.  Motor testing was normal.  There was only some diminution of reflexes at the ankle.  The gait was generally normal.  Trophic changes were observed.  Despite one VA examiner's indication of a moderately severe incomplete paralysis, the actual clinical findings overall for the period from November 10, 2012 more nearly equate to a moderate incomplete paralysis.  Further supporting such a determination is the normal EMG testing on the left lower extremity.  Thus, the evidence supports a rating no higher than 20 percent under the applicable criteria.  

In summation, the Board acknowledges the Veteran's competence to report, during the course of the appeal's process, symptoms of his left lower extremity radiculopathy, such as "the numbness and tingling that I now feel throughout my leg down to my foot not only has made me increase my medication (pain) but is getting worse," "I now have pain radiating down both legs not just my right tingling and numbness," "I have fallen numerous times and often going "up" stairs," "sitting too long my legs "hurt" and go numb."  His statements in regard to how his left lower extremity radiculopathy has affected his quality of life has been noted.  

Nonetheless, although he is competent to describe symptoms of radiculopathy, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), radiculopathy is not a condition found under case law to be capable of lay observation, as it involves the nervous system, an internal process.  The determination as to the presence of the condition therefore is medical in nature and not capable of lay observation.  As earlier noted, the VA examiners and care providers have documented objective signs or symptoms of radiculopathy.  The Veteran is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left lower extremity radiculopathy disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant an increased rating.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a, with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159 (a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, based on the medical evidence of record, the Board concludes that a 20 percent rating, and no higher, is warranted from November 10, 2012.  

III.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340; 4.16(a) (2016). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In March 2009, the Veteran filed a claim for TDIU.  He contended that his service-connected disabilities "prevent me from obtaining and maintaining gainful employment."  The evidence of record shows he worked as a mail carrier from August 2003 to August 2008, after which he began to receive disability retirement.  The last date he reported working full-time was August 28, 2008.  In a August 2016 rating decision, the RO granted the Veteran TDIU benefits effective June 15, 2016, but the Veteran maintains that such benefits are warranted prior to the effective date.

Throughout the period under consideration (essentially January 2009 to June 15, 2016), the combined rating for the Veteran's service-connected disabilities has been 60 percent or higher.  Before February 26, 2014, his disabilities consisted of a low back disability (40 percent disabling), right lower extremity radiculopathy (20 percent disabling), and left lower extremity radiculopathy (10 percent disabling), with a combined rating of 60 percent; from February 26, 2014 he was also service-connected for PTSD, initially at 30 percent and then 50 percent from June 15, 2016.  As the back and radiculopathy disabilities result from a common etiology, they are deemed to constitute one disability under 38 C.F.R. § 4.16(a).  Therefore, the schedular rating requirement for a TDIU rating has been met since January 29, 2009.  38 C.F.R. § 4.16(a).  The Board will now determine whether the Veteran is unable to secure or follow a substantially gainful occupation from January 2009 to June 15, 2016.

After consideration of all the relevant evidence, the Board finds that the Veteran is unemployable due to his service-connected disabilities beginning on March 11, 2015, and that a TDIU is thus warranted from that date and no earlier.  A discussion of the reasons for this determination follows.

On a June 2009 VA peripheral nerve examination, the examiner reported significant effects on the Veteran's occupation.  The examiner stated the Veteran had decreased mobility, problems with lifting and carrying, pain, and decreased concentration and memory (from narcotics) because of his low back pain and bilateral radiculopathy.  The examiner also asserted that the Veteran's bilateral lumbar radiculopathy negatively impacts his ability to perform sedentary employment tasks, as he is unable to sit in the same position for extended periods without significant discomfort.  

On a March 2010 VA peripheral nerve examination, the examiner stated with regard to the Veteran's history that "he is unemployed because of his health problems."  (The examiner did not elaborate or identify the health problems, nor express an opinion on the Veteran's employability.)

On the November 2012 VA examination, the examiner stated that the Veteran's peripheral nerve condition and/or peripheral neuropathy impacts his ability to work.  Regarding functional impairments, she asserted that the Veteran cannot sit for more than 20 minutes, then has to stand up.  After standing for 20 minutes, his legs bother him.  He cannot stoop to reach down for anything.  If he has been sitting for more than 20 minutes, when he gets up and moves around, he is in pain.  If he keeps moving he can continue for about 30 minutes, and then when he goes to sit down and relax, his lower back tightens up.  The Veteran reported that he cannot attend class to train for new jobs.  He cannot drive to class or job because of pain medication.  Also, he could not focus mentally on class or his job due to pain medication.  He "cannot sleep at night because of leg pain, so during the day he is too tired to study or perform any work tasks."

At the time of the April 2015 VA examination to assess the Veteran's back condition, the examiner opined that, "the Veteran could do sedentary type work such as work in a call center.  The Veteran's condition of lumbar DDD with radiculopathy would preclude heavy physical work but light physical work and or [sic] sedentary work would be possible."  

On a June 2016 VA examination to evaluate the Veteran's PTSD, the examiner stated that the "Veteran would likely experience difficulty establishing and maintaining effective work relationships if he were to return to work.  Veteran would not be suitable for work with the general public.  Veteran would not be able to work in crowded situations.  Veteran may require more time to complete work tasks due to concentration and memory problems."  The examiner further asserted that the "Veteran may experience exacerbation of symptoms if exposed to prolonged stressful conditions.  Veteran's PTSD symptoms may be more evident in physically demanding work settings as these may exacerbate his physical conditions which in turn may aggravate his PTSD symptoms." 

The foregoing VA opinions present an unclear picture as to whether the Veteran's service-connected disabilities preclude employment.  Undoubtedly, there is significant impairment, but the evidence is unsettled as to the issue of his employability.   

Additionally, it is noted that on August 15, 2013 the Veteran was awarded total disability from the Social Security Administration (SSA) effective April 1, 2009, due to the onset of his degenerative disc disease (low back injury) "causing more than minimal limitations in the claimant's ability to perform basic work activities."  However, benefits awarded by the SSA do not dictate whether and when any VA disability benefits may be awarded as different laws govern the award of SSA and VA benefits.  Moreover, the record indicates that the Veteran participated in the VA's Vocational Rehabilitation and Employment (VR&E) program.  It is noted that on his application, he listed "degenerative disc disease (bad back) sciatica in my legs" as a barrier to reduce his ability to obtain or maintain a satisfactory job.  Under the program, the Veteran attended a community college from 2010 to 2012, seeking training in computer science.  (He has a high school education).  In a December 2013 report of contact, the Veteran indicated that he dropped out of school in late 2012; he had been in and out of the hospital due to illness (with the possibility of an organ transplant).  It was reported that he also had back and leg issues.  On March 11, 2015, after the Veteran's service-connected disabilities caused complications with completing the program, a VA counselor stated, "I have determined that [the Veteran] has attained the maximum rehabilitation gain as could be expected through the CH 31 VR&E program.  Per recent CAPRI notes as of February 2015 Veteran is following through with his appointments and seeking medical care.  [The Veteran's] case will be discontinued using MRG Reason Code 34."  Of particular note, the report deemed the Veteran to be unemployable. 

Based on the foregoing, the Board acknowledges the Veteran's medical disabilities as having a serious impairment and barrier to substantially gainful employment.  As the symptoms related to his service-connected disabilities began and worsened, the Veteran has had difficulty performing his work as a mail carrier, in obtaining vocational training, seeking other areas of education, and essentially having an optimum quality of life.  The Board considers the Veteran's service-connected disabilities as preclusions to seeking and/or obtaining any substantially gainful employment.

After consideration of the Veteran's medical evidence of record, employment, training, and educational background, the Board finds that a preponderance of the evidence supports a grant of TDIU from March 11, 2015 because this is an ascertainable date in which VA's vocational counseling service has considered the Veteran to have reached his maximum rehabilitation gain and that no further  services to assist in re-training him for an occupation would be feasible given his service-connected disabilities.  The Board finds that this evidence is clear and definitive on the matter of whether the Veteran is employable.  The lay and medical evidence prior to March 11, 2015 is ambiguous in terms of whether the Veteran's functional impairments preclude gainful employment.  Obviously, the evidence appeared to be in agreement that heavy physical work was the type of work the Veteran's disabilities would prohibit.  However, there was no consensus in the evidence with regard to light physical or sedentary work.  The April 2015 VA examiner stated that the Veteran could do such work, but the VA examiner in November 2012 seemed to describe the Veteran's impairments in a way that even sedentary work may prove difficult.  While the Veteran received SSA disability benefits effective from April 2009, VA considered his service-connected disabilities as substantial but not disqualifying in terms of whether he may be re-trained in order to re-enter the workforce.  Ultimately, VR&E personnel determined in March 2015 that the Veteran was not employable.    

In conclusion, the Board finds that the evidence reasonably supports a finding that the Veteran meets the criteria for a TDIU rating from March 11, 2015, and no earlier, and thus a TDIU from March 11, 2015 is warranted.

IV.  Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor has any other issues been raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017)(Confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy from January 29, 2009 to November 10, 2012 is denied.  

Entitlement to an initial 20 percent rating, and no higher, for left lower extremity radiculopathy from November 10, 2012 to June 9, 2016 is granted.

Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy from June 9, 2016 is denied. 

Entitlement to TDIU from March 11, 2015, and no earlier, is granted.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


